DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/10/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1.	Claims 10-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Park (2016/0149291).
As to claim 10: Park teaches a device comprising: 
an essentially metallic body (abstract); 
a sensor (figure 1, 140) that is arranged within a clearance of the metallic body and that includes: 
an antenna (figure 5, 550); 
and a ground potential electrically connected to the antenna and to the metallic body (510 connected to GND through 530, paragraph 0081-0083).
As to claim 11: Park teaches an electrically conductive connector situated between the ground potential and the metallic body (530).
As to claim 12: Park teaches that the electrically conductive connector is a spring (paragraph 0077).
As to claim 13: Park teaches that  the electrically conductive connector is a metallic spring element (paragraph 0077, 0087).
As to claim 14: Park teaches that the connector and the antenna are situated at an opening of the clearance (paragraph 0069, figure 2).
As to claim 15: Park teaches that the connector and the antenna are situated so that they border the opening (paragraph 0069, figure 2).
As to claim 16: Park teaches that the electrical connection of the ground potential to the metallic body is direct (figure 5).
As to claim 17: Park teaches that the antenna is a loop antenna (paragraph 0067).
As to claim 18: Park teaches a housing in which the sensor is housed, wherein the ground potential is electrically connected to the metallic body through a cutout in the housing (figure 5 showing the opening in 510, gap on the right).
As to claim 19: Park teaches that the sensor is a temperature sensor that is thermally connected to the ground potential (paragraphs 0128, 0146).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2. 	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Park (2016/0149291) as applied to claim 10, and further in view of Moutsouriz (2017/0370803).  The teachings of Park are discussed above.
As to claim 20: Park teaches the limitations of claim 10.
Park is silent as to that the body is a roller body.
Moutsouriz teaches that an antenna and sensor counterloaded by a spring are embedded in a roller of a conveyance system (paragraphs 0092, 0099).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Park with the teachings of Moutsouriz so that a threshold temperature might be communicated to a different element remotely in order to improve operation of the device (Moutsouriz, paragraph 0100).  Although rollers and smartphones are different devices, the antenna and sensor devices that are contained therein are very similar structurally, and would not require undue testing to move from structure to structure, as antenna and sensor configurations in metallic bodies encompass many different fields.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID P TARDIF whose telephone number is (571)270-7810.  The examiner can normally be reached on M-F 9:30-6:30.  If the examiner cannot be reached by telephone, he can be reached through the following email address: david.tardif@uspto.gov
If attempts to reach the examiner by telephone and email are unsuccessful, the examiner’s supervisor, Michael G Lee can be reached on (571)272-2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DAVID TARDIF
Examiner
Art Unit 2876


/DAVID TARDIF/
Examiner, Art Unit 2876
david.tardif@uspto.gov



/MICHAEL G LEE/Supervisory Patent Examiner, Art Unit 2876